179 F.2d 236
William L. BURNS and Mable Burns, Appellants,v.MUTUAL BENEFIT INSURANCE COMPANY OF NEWARK, N.J., acorporation, Appellee.
No. 10881.
United States Court of Appeals Sixth Circuit.
Dec. 8, 1949.

Appeal from the United States District Court for the Western District of Michigan; Raymond W. Starr, Judge.
S. W. Patek, Ironwood, Mich., for appellants.
Ivan D. Wright, Ironwood, Mich., for appellee.
Before HICKS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs, and arguments of counsel, and the court being of the opinion that there is no reversible error in the record,


2
It is ordered and adjudged that the judgment entered in the District Court on September 20, 1948, and the amended judgment entered on September 30, 1948, both of which judgments are herein appealed from, are affirmed upon the grounds and for the reasons set out in the opinion of the District Court filed September 20, 1948. 79 F. Supp. 847.